Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 (claim 1 is generic to claim 13) , drawn to  a data creation apparatus for creating data for controlling a spatial light modulator, and data creation program for creating data for controlling a spatial light modulator, the program causing a computer to execute: including: 
a phase spectrum design unit
a data generation unit
classified in  G06F 17/148.
II. Claims 7-12 (claim 7 is generic to claim 14)  , drawn to  a data creation apparatus for creating data for controlling a spatial light modulator including:
an intensity spectrum design unit configured to generate an intensity spectrum function to be used for creating the data by performing a Fourier transform on a waveform function in a frequency domain classified in  G06F 17/122.
III. Claims 13 , drawn to  a data creation method for creating data for controlling a spatial light modulator, including a phase spectrum calculation step, and the first replacement is performed using a result of multiplying a function representing the desired temporal intensity waveform by a coefficient, classified in  G01M 11/33.
IV. Claims 14 , drawn to  a data creation method for creating data for controlling a spatial light modulator, including n intensity spectrum calculation step of generating an intensity spectrum function to be used for creating the data by performing a Fourier transform on a waveform function in a frequency domain including an intensity spectrum function and a phase spectrum function, 20performing a first replacement of a temporal intensity waveform function based on a desired temporal intensity waveform in a time domain after the Fourier transform and then performing an inverse Fourier transform, classified in  G01M 11/47.
V. Claim 15, drawn to data creation program for creating data for controlling a spatial light modulator, the program causing a computer to execute: including: 
phase spectrum calculation step of generating a phase 15spectrum function to be used for creating the data by performing a Fourier transform on a waveform function in a frequency domain including an intensity spectrum function and a phase spectrum function, performing a first replacement of a temporal intensity waveform function based on a desired temporal intensity waveform in a time 20domain after the Fourier transform and then performing an inverse Fourier transform, and performing a second replacement to constrain the intensity spectrum function in the frequency domain after the inverse Fourier transform; and a data generation step of creating the data on the basis of the 25intensity spectrum function and the phase spectrum function generated in the phase spectrum calculation step,  classified in  classified in  G06F H04L 12/24, G06F 3/0482.
 VI. Claim 16, drawn to data creation program for creating data for controlling a spatial light modulator, the program causing a computer to execute: an intensity spectrum calculation step of generating an intensity spectrum function to be used for creating the data by performing a Fourier transform on a waveform function in a frequency domain 15including an intensity spectrum function and a phase spectrum function, performing a first replacement of a temporal intensity waveform function based on a desired temporal intensity waveform in a time domain after the Fourier transform and then performing an inverse Fourier transform, and performing a second replacement to constrain the 20phase spectrum function in the frequency domain after the inverse Fourier transform; and a data generation step of creating the data on the basis of the phase spectrum function and the intensity spectrum function generated in the intensity spectrum calculation step classified in G06F H04L 12/33, G06F 3/0488.  
The inventions are independent or distinct, each from the other because:
Inventions I, II, V and VI are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II for example can use the intensity spectrum design unit to generate an intensity spectrum function to be used in backlight of a LCD device for image processing rather than  for creating the data by performing a Fourier transform on a waveform function in a frequency domain, and that the invention VI for example can be used to program data on a computer to control the backlight intensity data generation for image processing.  See MPEP § 806.05(d).  
Inventions III-IV and  I, II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, apparatus 1 and II can use a spectrum analyzer and analog frequency generator by a user to perform data on the basis 15of the intensity spectrum function and the phase spectrum function generated by the phase spectrum design for desired intensity spectrum rather than Fourier transform and inverse transform spectrum as claimed.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883